The findings of fact and determinations of the Board of Elections in this case have been received by this court.
The City Solicitor of the City of Cranston is directed to file a memorandum on behalf of the Board of Canvassers and the City Clerk of the City of Cranston, setting forth any matters which they wish this court to consider, within ten days of this order.
The petitioner is directed to file a reply to that memorandum with this court within ten days after receipt of the respondents’ memorandum.